                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA


   REBECCA LOGAN, et al.                                                 CIVIL ACTION


   VERSUS                                                                NO. 17-29


   WESTFIELD INSURANCE COMPANY, et                                       SECTION: “G”(4)
   al.


                                      ORDER AND REASONS

      Plaintiffs Rebecca Logan and Derek Logan (collectively, “Plaintiffs”) bring negligence

claims against Defendants Cory Smothers (“Smothers”), Foundation Xpress LLC (“Foundation

Xpress”),      and     Westfield   Insurance    Company    (“Westfield   Insurance”)    (collectively,

“Defendants”) for injuries allegedly sustained in an automobile accident.1 Before the Court is

Defendants’ “Motion in Limine #6 Limiting the Testimony of Officer James Fail.”2 Considering

the motion, the memoranda in support and in opposition, the record, and the applicable law, the

Court grants the motion in part and denies it in part.

                                               I. Background

      On October 25, 2016, Plaintiffs filed a petition for damages against Defendants in the 16th

Judicial District Court for the Parish of Lafayette.3 The petition arises from a two-vehicle collision

at the intersection of Bertrand Drive and East Devalcourt in Lafayette, Louisiana.4 According to



       1
           Rec. Doc. 1-1.
       2
           Rec. Doc. 129.
       3
           Rec. Doc. 1-1.
       4
           Id. at 1.


                                                     1
the petition, on October 30, 2015, Rebecca Logan was driving her vehicle northward on Bertrand

Drive.5 Thereafter, Smothers allegedly, driving a 2012 Freightline Cascadia southward on

Bertrand Drive, attempted a left turn and subsequently collided into Rebecca Logan’s

automobile.6

      Rebecca Logan brings a negligence claim against Smothers and Foundation Xpress, who

allegedly both own the 2012 Freightline Cascadia and employ Smothers.7 Plaintiffs also bring

claims against Westfield Insurance, who allegedly insured the Freightline Cascadia operated by

Smothers.8 Rebecca Logan contends that she suffered physical pain, mental pain, and other

injuries due to the automobile accident.9 Derek Logan contends that he suffered the loss of

services and consortium of Rebecca Logan.10

      On January 10, 2017, Defendants removed this case to the Western District of Lafayette,

asserting diversity jurisdiction under 28 U.S.C. § 1332.11 The case was initially assigned to United

States District Judge Rebecca F. Doherty, and scheduled for trial on May 7, 2018.12 However,

following the retirement of the presiding district judge, the trial date was continued on several

occasions.13 On July 26, 2018, the case was reassigned to Chief Judge Nannette Jolivette Brown,


       5
           Id.

       6
           Id. at 1–2.
       7
           Id. at 4.
       8
           Id.
       9
           Id. at 2.
       10
            Id. at 3.
       11
            Rec. Doc. 1.
       12
            Rec. Doc. 10.
       13
            Rec. Docs. 49, 53.


                                                 2
and set for trial on August 19, 2019.14

      On July 15, 2019, Plaintiffs filed a Motion to Continue the Trial Date and Extend All

Deadlines.15 In the motion to continue, Plaintiffs asserted that a continuance of the August 19,

2019 trial date was necessary because Plaintiff Rebecca Logan was receiving ongoing medical

care for her back, neck, and knee, and had just received a surgical recommendation for her back

and knee.16

      On July 22, 2019, the Court granted Plaintiffs’ motion to continue trial.17 In granting the

continuance, the Court relied on Plaintiffs’ representation that Plaintiff Rebecca Logan had not

reached maximum medical improvement with respect to her neck surgery, and that her doctors

had recently recommended surgeries for her knee and back.18 The Court was under the impression

that Ms. Logan intended to undergo these additional surgeries to attempt to reach maximum

medical improvement.19 The Court found that a brief continuance was appropriate to allow

Plaintiffs to obtain updated medical reports and updated documentation on future medical plans.20

Therefore, the Court continued the trial date and pretrial conference date, but stated that all other

deadlines set forth in the Court’s Scheduling Order would remain in effect.21 However, the Court



       14
          The case was originally set for trial before Chief Judge Brown on May 13, 2019. Rec. Docs. 49, 53. The
       trial date was reset to August 19, 2019 due to a conflict in the Court’s calendar. Rec. Docs. 57, 59.
       15
            Rec. Doc. 86.
       16
            Id. at 1.
       17
            Rec. Doc. 95.
       18
            Id. at 2.
       19
            Ms. Logan did not undergo any additional surgeries following the continuance.
       20
            Id.
       21
            Id. at 3.


                                                        3
stated that the parties could move to extend a specific deadline upon a showing of good cause.22

      On January 14, 2020, Defendants filed the instant motion in limine.23 On January 22, 2020,

Plaintiffs filed an opposition to the instant motion.24

                                            II. Parties’ Arguments

A.    Defendants’ Arguments in Support of the Motion

      Defendants move the Court to issue an order limiting the testimony of Officer James Fail,

the police officer who investigated the accident, to facts within his knowledge such as his

observations when he arrived on the accident scene, any photographs or measurements he took,

and the steps of his investigation.25 Defendants assert that Officer Fail must be prohibited from

providing any opinions as to causation, fault, and his reasons for issuing any citations.26

Defendants note that Officer Fail has not been identified as an expert witness, he has no

specialized training in accident investigation or reconstruction, and he was not present when the

accident occurred.27 Accordingly, Defendants assert that Officer Fail must be prohibited from

providing his opinions as to the cause of the accident, who was at fault, and his reasons for issuing

any citation because such testimony is the province of an expert.28

B.    Plaintiffs’ Arguments in Opposition to the Motion

      In opposition, Plaintiffs acknowledge that testimony by Officer Fail regarding issuance of


       22
            Id.
       23
            Rec. Doc. 129.
       24
            Rec. Doc. 146.
       25
            Rec. Doc. 129 at 1.
       26
            Id.
       27
            Rec. Doc. 129-1 at 1–2.
       28
            Id. at 2 (citing Duhon v. Marceaux, 33 F. App’x. 703, at *4 (5th Cir. 2002)).


                                                          4
the citation to Smothers or fault for the accident “may be out of bounds.”29 However, Plaintiffs

assert that Officer Fail “is not bound to only what he saw.”30 According to Plaintiffs, Officer Fail

may present lay opinion testimony regarding what happened in the accident based on what he

saw at the scene when he arrived, the statements he obtained from the parties, and his knowledge

of traffic laws.31 Plaintiffs contend that Officer Fail’s “explanation of what facts played a role in

the crash will assist the jury in determining relevant facts at issue.”32 In support, Plaintiffs cite

Ernst v. Ace Motor Sales, Inc., an Eastern District of Pennsylvania case that has been cited

approvingly by the Fifth Circuit.33 Plaintiffs note that in Ernst, the district court held that the

police officer could offer lay opinion testimony as to the point of impact of an automobile

collision because the officer’s opinion “about the point of impact was based upon his perception

of physical evidence found at the accident scene.”34

                                              III. Legal Standard

      The Federal Rules of Evidence divide opinion testimony into two categories: lay opinion

and expert opinion testimony. Pursuant to Federal Rule of Evidence 701, when a witness is not

testifying as an expert, testimony in the form of an opinion is limited to an opinion that is:

       (a) rationally based on the witness’s perception;
       (b) helpful to clearly understanding the witness’s testimony or to determining a
       fact in issue; and
       (c) not based on scientific, technical, or other specialized knowledge within the


       29
            Rec. Doc. 146 at 3.
       30
            Id.
       31
            Id.
       32
            Id.
       33
            Id. at 5 (citing 550 F. Supp. 1220, 1223 (E.D. Pa.1982)).
       34
            Id.


                                                          5
        scope of Rule 702.35

Pursuant to Federal Rule of Evidence 702, a witness who is qualified as an expert by knowledge,

skill, experience, training, or education may testify in the form of an opinion if:

        (a) the expert’s scientific, technical, or other specialized knowledge will help the
        trier of fact to understand the evidence or to determine a fact in issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods; and
        (d) the expert has reliably applied the principles and methods to the facts of the
        case.36

                                            IV. Analysis

      Defendants move the Court to issue an order limiting the testimony of Officer James Fail,

the police officer who investigated the accident, to facts within his knowledge such as his

observations when he arrived on the accident scene, any photographs or measurements he took,

and the steps of his investigation.37 Defendants assert that Officer Fail must be prohibited from

providing his opinions as to causation, fault, and his reasons for issuing a citation.38 In opposition,

Plaintiffs acknowledge that testimony by Officer Fail regarding issuance of the citation to

Smothers or fault for the accident “may be out of bounds.”39 However, Plaintiffs assert that

Officer Fail may present lay opinion testimony regarding what happened in the accident based on

what he saw at the scene when he arrived, the statements he obtained from the parties, and his

knowledge of traffic laws.40


        35
             Fed. R. Evid. 701.
        36
             Fed. R. Civ. 702.
        37
             Rec. Doc. 129 at 1.
        38
             Id.
        39
             Rec. Doc. 146 at 3.
        40
             Id.


                                                  6
       In Duhon v. Marceaux, the Fifth Circuit affirmed a district court’s exclusion of a law

enforcement officer’s opinion testimony regarding the cause of a car accident.41 The Fifth Circuit

noted that the officer was not qualified as an expert in accident reconstruction and did not

personally witness the accident.42 Therefore, the Fifth Circuit affirmed the exclusion of the

testimony under the “general rule” that “police officers’ lay opinions as to the cause of an

automobile accident formed by viewing subsequent evidence at the scene are excluded under

Rule 701.”43 In support of this “general rule” the Fifth Circuit cited Ernst v. Ace Motor Sales,

Inc., an Eastern District of Pennsylvania case holding that an officer’s lay opinion testimony was

admissible only to the extent that it pertained to the point of impact.44 The district court reasoned

that the officer’s opinion “about the point of impact was based upon his perception of physical

evidence found at the accident scene; more particularly, his opinion was based upon a trail of

debris leading from the highway to the plaintiff's car.”45

      Courts have recognized that first-hand observations of a police officer, which are based on

the officer’s investigation and experience, are also admissible.46 As a lay witness, Officer Fail

may provide opinion testimony that is rationally based on his perception, helpful to determining

a fact in issue, and not based on scientific, technical, or other specialized knowledge.47 If Officer


       41
            33 F. App’x 703, 2002 WL 432383, at *4 (5th Cir. 2002).
       42
            Id.
       43
            Id.
       44
            Id. (citing 550 F.Supp. 1220, 1223 (E.D. Pa.1982), aff'd without op., 720 F.2d 661 (3d Cir. 1982)).
       45
            Ernst, 550 F.Supp. at 1223.
       46
         Reliastar Life Ins. Co. v. Thompson, No. 07-140, 2008 WL 4327259, at *4 (S.D. Tex. Sept. 16, 2008);
       Harris v. Browning–Ferris Indus. Chem. Servs., Inc., 635 F.Supp. 1202, 1209 (M.D. La.1986), aff'd without
       op., 806 F.2d 259 (5th Cir. 1986).
       47
            Fed. R. Evid. 701.


                                                          7
Fail formed an opinion about the point of impact that is rationally based on his perceptions at the

scene, he may express such an opinion to the jury. However, Officer Fail may not provide an

opinion as to the cause of the accident because he did not witness the accident and has not been

designated as an expert witness.48

                                            V. Conclusion

      Considering the forgoing reasons,

      IT IS HEREBY ORDERED that Defendants Cory Smothers, Foundation Xpress LLC,

and Westfield Insurance Company’s “Motion in Limine #6 Limiting the Testimony of Officer

James Fail” is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that the motion is GRANTED IN PART to the extent that

Officer Fail may not testify as to causation, fault, or his reasons for issuing a citation. The motion

is DENIED IN PART to the extent that Officer Fail may provide appropriate lay opinion

testimony as set forth herein, that is, about which he saw when he arrived at the scene.
                                   23rd day of January, 2020.
      NEW ORLEANS, LOUISIANA, this _____



                                                       _________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




       48
            Duhon, 2002 WL 432383, at *4.


                                                  8
